PER CURIAM.
Affirmed, without prejudice to file a timely and sufficient postconviction motion. The trial court did not rely on Mr. Vazquez’s pending charges in imposing his sentence. Cf. Fernandez v. State, 42 Fla. L. Weekly D 502a, 212 So.3d 494, 2017 WL *685788407 (Fla. 2d DCA Mar. 1, 2017) (holding that the trial court improperly relied on a subsequent charge in sentencing where the trial court stated she was imposing the sentence “based on the fact that you re-offended” among other reasons).
NORTHCUTT, SILBERMAN, and LaROSE, JJ., Concur.